The Honorable Peggy Jeffries State Senator 1122 South Waldron Road Fort Smith, AR 72903
Dear Senator Jeffries:
This is in response to your request for an opinion on the following questions regarding the policies of the Arkansas Teacher Retirement System ("ATRS") Board of Trustees ("Board") with respect to the setting of the agenda for Board meetings:
  1. Since the policy apparently is to be used for `setting the agenda for regular board meetings,' must the same policy be used for `setting the agenda' for special Board meetings — if no policy yet exists for `setting the agenda' for special board meetings?
  2. Can the Board of Trustees give authority to the Agenda Committee to `determine which items submitted for consideration will be placed on the agenda?'
  3. Since the last sentence of item "d" states that `individuals submitting items for consideration will be notified as to which items were placed on the agenda,' does that mean that those same individuals can expect to have some items `placed on the agenda?'
  4. Can the Board of Trustees give authority to the Agenda Committee to `determine when these two periods of time will appear on the agenda' as mentioned in the next-to-last sentence in item "e"?
  5. The policy states that the `Board shall officially adopt an agenda at the beginning of each meeting' and, yet, in item "e" the policy states that the `Agenda Committee will determine when these two periods of time will appear on the agenda.' Is there a conflict in the wording of these two statements?
Question 1 — Since the policy apparently is to be used for "setting theagenda for regular board meetings," must the same policy be used for"setting the agenda" for special Board meetings — if no policy yet existsfor "setting the agenda" for special board meetings?
It is my opinion that the answer to this question is "no." I have found no requirement that this same policy must be used for special Board meetings. Arkansas Code Annotated § 24-7-304 (Supp. 1997) addresses Board meetings as follows:
  (a) The Board of Trustees of the Arkansas Teacher Retirement System shall hold regular meetings at least quarterly.
  (b) Eight (8) trustees constitute a quorum at any meeting of the board.
  (c) Each trustee shall be entitled to one (1) vote on each question before the board, and at least eight (8) concurring votes shall be required for a decision by the board at any meeting.
  (d) The board shall adopt its own rules of procedure and shall keep a record of its proceedings.
(e) All meetings of the board shall be public.
There is no required procedure for Board meetings, other than as addressed in § 24-7-304, supra, and as specified under the open meeting requirement of the Arkansas Freedom of Information Act ("FOIA") (see A.C.A. § 25-19-106 (Repl. 1996)). I cannot construe these provisions as requiring that the Board adopt any specific procedures with respect to a meeting agenda. Rather, it appears that the legislature has left such matters to be determined by the Board. Thus, while the Board could presumably choose to follow the same policy in the case of special meetings (see Op. Att'y Gen. 96-317 at 4), this is not required as a matter of law.
Question 2 — Can the Board of Trustees give authority to the AgendaCommittee to "determine which items submitted for consideration will beplaced on the agenda?"
It is my opinion that the answer to this question is "yes," pursuant to its authority under § 24-7-304, supra, to adopt its own rules of procedure.
Question 3 — Since the last sentence of item "d" states that "individualssubmitting items for consideration will be notified as to which itemswere placed on the agenda," does that mean that those same individualscan expect to have some items "placed on the agenda?"
This is a matter to be determined by the Board. The interpretation or construction of the Board's policy in this regard does not fall within the ordinary scope of an Attorney General opinion, as this is not a matter which is governed or otherwise specifically addressed by state law.
Question 4 — Can the Board of Trustees give authority to the AgendaCommittee to "determine when these two periods of time will appear on theagenda" as mentioned in the next-to-last sentence in item "e"?
Yes. See response to Question 2, above.
Question 5 — The policy states that the "Board shall officially adopt anagenda at the beginning of each meeting" and, yet, in item "e" the policystates that the "Agenda Committee will determine when these two periodsof time will appear on the agenda." Is there a conflict in the wording ofthese two statements?
See response to Question 3, above. Again, I am not in a position to question or interpret the policy, as this is a matter generally falling within the Board's administrative authority.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh